18. Long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock (
- Before the vote:
Mr President, I would just like to say that in the Committee on Fisheries, I voted against this report because I believed that some of the amendments that were drawn up in cooperation with the sector had not been adopted. However, since I feel it is much more important for the sector to have a long-term plan for anchovy fishing, I am going to vote in favour, and I am going to take this opportunity to ask the Council, which has so many reservations, to accept Parliament's codecision capacity granted by the Treaty of Lisbon and to please set a date today for negotiations to begin, because if this plan does not move forward, it is the sector that will suffer the most.